                SANDI HEILAMAN,                              CASE NO. 2:18-cv-01938-JAM-AC
            1
                                 Plaintiff,                  ORDER RE JOINT STIPULATION
            2                                                REQUESTING DISMISSAL WITH
                          vs.                                PREJUDICE
            3
              HEALTHTRONICS GROUP, LP, a Delaware            Judge: Hon A. Mendez
            4 Limited Partnership, PRIME MEDICAL
              OPERATING, INC., a Delaware corporation,
            5 and DOES 1 through 20, inclusive,              Action Filed:   July 14, 2018
                                                             Trial Date:     May 4, 2020
            6                    Defendants.
            7

            8

            9             Based on the parties stipulation and for good cause appearing, it is hereby
           10 ordered that all claims and the entire matter is dismissed with prejudice.

           11 DATED: October 29, 2019

           12                                            /s/ John A. Mendez____________________
           13                                            United States District Court Judge
           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27
LEWI       28
S
BRISBOI         31-4158-7883.1
S                        [PROPOSED] ORDER RE JOINT STIPULATION REQUESTING DISMISSAL WITH PREJUDICE
BISGAARD
